UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                  x
ZARIPA IBRAGIMOVA,                :   Civil Action No.:
                                  :
                     Plaintiff,   :
     vs.                          :
                                  :   COMPLAINT FOR VIOLATIONS OF THE
EQUIFAX INFORMATION SERVICES,     :   FAIR CREDIT REPORTING ACT
LLC,                              :
                     Defendant.   :   DEMAND FOR JURY TRIAL
                                  :
                                  :
                                  :
                                  :
                                  x
       Plaintiff Zaripa Ibragimova (“Plaintiff”), brings this action on an individual basis for

damages under the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”), seeking

statutory and other damages against defendant named herein, and alleges based upon the personal

knowledge of Plaintiff, the investigation of counsel and upon information and belief, as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff suffered harm as a result of false and inaccurate information published by

defendant Equifax Information Services, LLC (“Equifax” or “Defendant”), a consumer reporting

agency (“CRA”) as defined under 15 U.S.C. § 1681a(f).

       2.      Through the publication of consumer background reports, as that term is defined

by 15 U.S.C. § 1681a(d), Defendant Equifax has been reporting inaccurate information about

Plaintiff’s consumer background to numerous credit companies and persons, both known and

unknown – including the reporting of an account balance information in connection with a Capital

One account (a non-defendant).

       3.      In response to Plaintiff’s dispute letter explaining that Plaintiff was a victim of

identity theft, including Plaintiff’s Identity Theft Report issued by the Federal Trade Commission

(“FTC”), Equifax sent a written correspondence stating that “[w]e have received your request

concerning inaccurate information on your Equifax credit file. We were unable to locate a credit

file in our database with the identification information you provided.” (Emphasis added).

Equifax’s form letter further delineated a list of instructions for Plaintiff follow to enable Equifax

to locate his consumer background report, including requiring Plaintiff to mail to Equifax copies

of records of identifying information.

       4.      Plaintiff, however, had already sent a plethora of identifying information to

Defendant in both the body of his August 2019 dispute letter and its enclosures, which included

the FTC Identity Theft Report. From the dispute letter and enclosures alone, Defendant Equifax


                                                -1-
knew the following: Plaintiff’s complete first name, complete last name, social security number,

date of birth, account numbers, phone number, email address, and Plaintiff’s correct address as he

provided proof of address via the FTC Identity Theft Report.

       5.      Indeed, Equifax was able to locate Plaintiff’s credit file in response to a pull of the

Equifax credit file from Pentagon Federal Credit Union in December 2019, a furnisher that

provided, upon information and belief, substantially less information to Equifax than Plaintiff

originally provided to Equifax.

       6.      Equifax willfully, intentionally, recklessly and negligently failed to conduct a

reasonable search for Plaintiff’s report in violation of the FCRA, § 1681 et seq. of Title 15 of the

United States Code, including § 1681e(b), which obligated CRA Defendant to instate and follow

reasonable procedures to ensure maximum possible accuracy in consumer background reports.

Equifax maintains mechanisms and procedures to dispute consumer credit information, yet when

Plaintiff did dispute inaccurate information, Equifax failed to remove the information.

       7.      Upon receipt of Plaintiff’s dispute, Equifax was legally required to: (i) conduct a

reasonable investigation or reinvestigation into all the circumstances surrounding the dispute; and

(ii) when and if appropriate, remove any inaccurate information following the performance of the

reasonable investigation.

       8.      Egregiously, Equifax failed to delete the inaccurate information notwithstanding

the fact that Plaintiff disputed the inaccuracies in writing. Equifax’s purported inability to locate

Plaintiff’s consumer background report demonstrates that it did institute procedures to ensure

maximum possible accuracy in the reports it published concerning Plaintiff.




                                                -2-
        9.       Equifax also willfully, intentionally, recklessly and negligently violated § 1681i,

which required it to perform a reasonable investigation to remove the inaccurate information after

receiving Plaintiff’s dispute letters.

        10.     Plaintiff brings this action in order to recover, inter alia, statutory damages, pre-

judgment and post-judgment interest, and reasonable attorneys’ fees and expenses for injuries

suffered as a result of Defendant’s misconduct. Defendant’s erroneous reporting of inaccurate

information in Plaintiff’s consumer background reports continues to affect Plaintiff’s

creditworthiness and credit score. As a result of Defendant’s misconduct, Plaintiff has suffered a

decreased credit score, the loss of ability to purchase and benefit from credit, and the mental and

emotional pain, anguish, humiliation and embarrassment of credit denial.

                                  JURISDICTION AND VENUE

        11.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

pursuant to 15 U.S.C. § 1681p, which states that “[a]n action to enforce any liability created under

this title may be brought in any appropriate United States district court, without regard to the

amount in controversy…”

        12.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

Plaintiff

        13.     Plaintiff Zaripa Ibragimova is a resident of Queens, NY and qualifies as a

“consumer” as that term is defined under 15 U.S.C. § 1681a(c). Plaintiff is an individual (and not

an entity).

Defendant

        14.     Defendant Equifax Information Services, LLC is a consumer reporting agency that

regularly conducts business in this judicial district. Defendant Equifax has a principal place of


                                                -3-
business located at 1550 Peachtree Street, NW, Atlanta, GA 30309, is registered to do business in

the State of New York, and may be served with process upon The Corporation Service Company,

its registered agent for service of process at 80 State Street, Albany, NY, 12207. Defendant

Equifax Information Services, LLC, is a subsidiary of Equifax, Inc. Defendant Equifax qualifies

as a “consumer reporting agency” under 15 U.S.C. § 1681a(f), and, by contractual agreement,

disbursed consumer background reports for remuneration to third parties.

                              SUBSTANTIVE ALLEGATIONS

The FCRA

       15.    As described above, Congress enacted § 1681 et seq. of Title 15 of the United States

Code, which § 1681(a) states as follows:

       The banking system is dependent upon fair and accurate credit reporting.
       Inaccurate credit reports directly impair the efficiency of the banking system, and
       unfair credit reporting methods undermine the public confidence which is essential
       to the continued functioning of the banking system.

       (2) An elaborate mechanism has been developed for investigating and evaluating
       the credit worthiness, credit standing, credit capacity, character, and general
       reputation of consumers.

       (3) Consumer reporting agencies have assumed a vital role in assembling and
       evaluating consumer credit and other information on consumers.

       (4) There is a need to insure that consumer reporting agencies exercise their grave
       responsibilities with fairness, impartiality, and a respect for the consumer’s right
       to privacy.

       (Emphasis added).

       16.    The FCRA mandates consumer reporting agencies to adhere to the following twin

duties: (i) to assure maximum possible accuracy of information when preparing consumer reports

and to set up reasonable procedures to maintain compliance with this minimum reporting standard;

and (ii) to reinvestigate the facts and circumstances surrounding a dispute by consumers and to




                                              -4-
appropriately and timely correct any inaccuracies, including by quickly notifying the furnisher and

any other parties in the distribution chain of the disputed inaccuracies.

       17.     CRAs compile, maintain, and report information concerning Plaintiff’s

creditworthiness, credit-standing, credit capacity, character and general reputation.            That

information is then made available for use by third parties in credit transactions involving

consumers, for employment purposes, the underwriting of insurance for consumers, and even

housing. Plaintiff has a legally protected interest in Equifax fulfilling its respective duties timely

under the FCRA, so that the information reported and maintained by Defendant is done fairly, to

support maximum levels of confidentiality, accuracy, and relevancy.

Plaintiff suffered harm from Equifax’s willful, intentional, reckless and/or negligent
misconduct

       18.     Equifax has been reporting inaccurate information about Plaintiff’s consumer

background to numerous credit companies and persons, both known and unknown, through the

publication of consumer background reports.

       19.     The inaccurate information includes the nature of at least one of Plaintiff’s

tradelines/accounts as well as personal identifying information, including the reporting of an

account balance in connection with a fraudulent account issued by Capital One.

       20.     Subsequent to his review of his consumer background reports issued by third party

CRAs, Plaintiff discovered the fraudulent account balance information.              This inaccurate

information negatively reflects upon Plaintiff, Plaintiff’s credit repayment history, Plaintiff’s

financial responsibility as a consumer and overall creditworthiness.             After noticing the

inaccuracies, Plaintiff disputed the inaccuracies in writing via Defendant’s established

mechanisms and procedures to dispute consumer credit information.




                                                -5-
       21.     Equifax willfully, intentionally, recklessly and negligently failed to take any of

these steps subsequent to Plaintiff’s dispute, importantly, failed to perform any reasonable

investigation, and ultimately failed to remove the inaccurate information.

       22.     Instead, Equifax sent a letter stating as follows:

       Dear Zairpa Ibragimova:

       We have received your request concerning inaccurate information on your Equifax
       credit file.

       We were unable to locate a credit file in our database with the identification
       information you provided. In order to further assist you, we will need additional
       documents to verify your identification. Please provide your complete Name,
       Current and Former Addresses, Social Security Number and Date of Birth. We ask
       that you please send us a copy of two different items – one from each of the two
       categories listed below. One item will verify your identity and the other will verify
       your current address.

       Category 1) IDENTIFICATION

       Please make a copy of one of the following items. The item you choose MUST
       contain your complete 9-digit Social Security number. Pay stub with complete U.S.
       Social Security number W-2 form with complete U.S. Social Security number Valid
       Social Security Card Note: A ‘Work Permit Only’ card is not valid proof of a SSN.

       Category 2) CURRENT ADDRESS

       Please make a copy of one of the following items.

       The item you choose MUST contain your current mailing address of…Driver’s
       license Rental/lease agreement or house deed Pay stub with address Utility bill (i.e.
       gas, electric, water, cable, residential telephone bill) with current service address.

       Again, we need a total of two items – one item from each of the categories
       above – to process your request. Please submit those items along with this
       letter to the following address:
               Equifax Information Services LLC
               P.O. Box 105069
               Atlanta, GA 30348-5069
       To ensure that your request is processed without delay, please enlarge photocopies
       and ensure the information is legible. Illegible documents or documents that contain
       highlights may cause delay in processing as we may have to ask you to resubmit
       your request with more legible documents.
       Please return this letter along with the requested information and your original
       correspondence/request to the address below.


                                                -6-
        Equifax Information Services LLC
        PO Box 740256
        Atlanta, GA 30374-0256
        (Emphasis in original).

        23.     Plaintiff, however, had already sent sufficient identifying information to Defendant

in both the body of his August 2019 dispute letter and its enclosures. As stated above, by way of

the dispute letter and enclosures, which included a copy of the FTC Identify Theft Report, Plaintiff

notified Defendant Equifax of the following: Plaintiff’s complete first name, complete last name,

social security number, date of birth, account numbers, phone number, email address and

Plaintiff’s correct address as he provided proof of address via the FTC report.

        24.     Upon information and belief, Equifax was able to access Plaintiff’s consumer

background report when a furnisher of credit information requested the credit file based on less

identifying information than Plaintiff provided in the dispute letters and enclosures. Indeed,

Equifax was able to locate Plaintiff’s credit file in response to a pull of the Equifax credit file from

Pentagon Federal Credit Union, a furnisher that provided substantially less information to Equifax

than Plaintiff first provided to Equifax. Equifax delayed its investigation and any reinvestigations

by simply averring improperly that it could not locate Plaintiff’s report, when that simply was not

the case, bolstered by the fact that Equifax provided the report to Pentagon Federal.

Equifax failed to maintain adequate policies and procedures

        25.     Equifax systematically violated the FCRA by failing to adhere to and maintain

reasonable procedures to assure the maximum possible accuracy of information in the consumer

background reports it published.

        26.     Upon receipt of Plaintiff’s dispute, Equifax was legally required to: (i) conduct a

reasonable investigation or reinvestigation into all the circumstances surrounding the dispute; and




                                                 -7-
(ii) when and if appropriate, remove any inaccurate information following the performance of the

reasonable investigation.

       27.      Equifax failed to take any of these steps in violation of the FCRA and Plaintiff is

entitled to damages.     Plaintiff has suffered actual damages through harm to his consumer

background reputation and overall credit score, and by missing opportunities and being denied the

ability to procure additional credit.

                                        CAUSES OF ACTION

                                            COUNT I

         Against Equifax for Violations of the FCRA, 15 U.S.C. §§ 1681e and 1681i

       28.      Plaintiff incorporates by reference the preceding allegations as though fully set

forth herein.

       29.      The relevant subparts for FCRA claims under 15 U.S.C. § 1681e is 15 U.S.C. §

1681e(b). More specifically, 15 U.S.C. § 1681e(b) requires that:

       Whenever a consumer reporting agency prepares a consumer report it shall follow
       reasonable procedures to assure maximum possible accuracy of the information
       concerning the individual about whom the report relates.

       30.      Under 15 U.S.C. § 1681i, inter alia:

       (a)      Reinvestigations of Disputed Information

       (1)      Reinvestigation Required

       In general. …if the completeness or accuracy of any item of information contained
       in a consumer’s file at a consumer reporting agency is disputed by the consumer
       and the consumer notifies the agency directly, or indirectly through a reseller, of
       such dispute, the agency shall, free of charge, conduct a reasonable
       reinvestigation to determine whether the disputed information is inaccurate and
       record the current status of the disputed information, or delete the item from the
       file in accordance with paragraph (5), before the end of the 30-day period beginning
       on the date on which the agency receives the notice of the dispute from the
       consumer or reseller.

       (2) Prompt Notice of Dispute to Furnisher of Information



                                               -8-
         (A) In general. Before the expiration of the 5-business-day period beginning on
         the date on which a consumer reporting agency receives notice of a dispute from
         any consumer or a reseller in accordance with paragraph (1), the agency shall
         provide notification of the dispute to any person who provided any item of
         information in dispute, at the address and in the manner established with the
         person. The notice shall include all relevant information regarding the dispute that
         the agency has received from the consumer or reseller.

         (Emphasis added).

         31.    In violation of §§ 1681e(b) and 1681(i), Equifax failed to follow reasonable

procedures to ensure maximum possible accuracy of the information attributable to Plaintiff, by

reporting inaccurate information in Plaintiff’s consumer background report. Plaintiff disputed the

inaccurate information and still Equifax willfully, intentionally, recklessly and negligently failed

to perform a reasonable investigation to remove the inaccurate information.

         32.    In violation of § 1681o and § 1681n, Equifax’s conduct was a direct and proximate

cause of Plaintiff’s injury, and it is therefore liable to Plaintiff for its negligent and willful failures

to follow reasonable policies and procedures. As a result of Equifax’s violations of 15 U.S.C. §§

1681e(b) and 1681i, Plaintiff suffered statutory and actual damages as described herein and is

entitled to recover actual damages and punitive damages, pursuant to 15 U.S.C. §§ 1681n and

1681o.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands a judgment:

         A.     awarding Plaintiff statutory money damages, actual damages and punitive

damages, including pre-judgment and post-judgment interest;

         B.     awarding attorneys’ fees and costs, and other relief; and

         C.     awarding such other relief as to this Court may seem just and proper.

                                           JURY DEMAND

         Plaintiff demands a trial by jury.


                                                   -9-
DATED: January 7, 2020   COHEN & MIZRAHI LLP
                         EDWARD Y. KROUB


                                         /s/ Edward Y. Kroub
                                        EDWARD Y. KROUB

                         DANIEL C. COHEN
                         EDWARD Y. KROUB
                         300 Cadman Plaza West, 12th Floor
                         Brooklyn, NY 11201
                         Telephone: 929/575-4175
                         929/575-4195 (fax)
                         dan@cml.legal
                         edward@cml.legal

                         Attorneys for Plaintiff




                          - 10 -
